UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A (Amendment No. 1) FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 America First Multifamily Investors, L.P. (Exact name of registrant as specified in its charter) Delaware 47-0810385 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1004 Farnam Street, Suite 400 Omaha, Nebraska (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Beneficial unit certificates representing assigned limited partnership interests (“BUCs”) The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c) or (e), check the following box.☒ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d) or (e), check the following box.☐ If this form relates to the registration of a class of securities concurrently with a Regulation A offering, check the following box. ☐ Securities Act registration statement or Regulation A offering statement file number to which this form relates: Not applicable. Securities to be registered pursuant to Section 12(g) of the Act: None. EXPLANATORY NOTE This Amendment No. 1 amends the Registration Statement on Form 8-A (File No. 000-24843) originally filed with the Securities and Exchange Commission by America First Multifamily Investors, L.P. (the “Partnership”) on August 27, 1998 in order to update, and amend and restate in its entirety, the description of the Partnership’s beneficial unit certificates representing assigned limited partnership interests (the “Units”). INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered. DESCRIPTION OF THE UNITS Beneficial Unit Certificates The Partnership’s Units are beneficial unit certificates that represent assignments by the initial limited partner of its entire limited partner interest in the Partnership. Although Unitholders will not be limited partners of the Partnership and have no right to be admitted as limited partners, they will be bound by the terms of the America First Multifamily Investors, L.P. First Amended and Restated Agreement of Limited Partnership dated September 15, 2015, as amended (the “Partnership Agreement”) and will be entitled to the same economic benefits, including the same share of income, gains, losses, deductions, credits, and cash distributions, as if they were limited partners of the Partnership.
